ANDERSON, J.
This is an appeal from an order refusing a temporary injunction to restrain the operation of a consolidated school district. Proceedings were instituted to consolidate Plan-kinton independent school district, the boundaries of which coincided with the city of Plankinton, and Plankinton township school district, the boundaries of which coincided with Plankinton township.
The election was held November 22, 1920, and resulted in 292 votes for and 134 votes against consolidation. A further election of members of ’ the board of education was held O'n December 20, 1920, and on March 22, 1921, a still further election was held upon the question of the issuance of bonds, which resulted favorably to their issue. All of these elections are claimed by appellants to be void.
■Section 7570, R. C. 1919, among other provisions, contains the following:
“Before any steps are taken in organizing a consolidated school district, the superintendent of the county in which the major portion of the territory is situated, from which it is proposed to form such district, shall cause a plat to be made showing the size and boundaries of the- new district, the location of the schoolhouses in the several districts; the location of transportation routes * * * and submit the same to the Superintendent of Public Instruction, who shall approve, modify or reject the plan so proposed, and certify his conclusions to the county superintendent of schools.”
[1] From reading of the record it appears that none of the provisions of this section were complied with. To our mind it is obvious that compliance with the provisions of this section is jurisdictional. This is a statutory proceeding. As such, the statute must be strictly construed, and as strictly complied with. No plat, such as contemplated by this section was prepared by the county superintendent or filed with the Superintendent of Public Instruction. To be sure an instrument denominated’ a “plat” is shown *112in appellants’ brief. Attached to it is an affidavit by the county superintendent referring to the plat as “Exhibit A.” Upon this plat appear certain marks and characters. These are not explained, and without explanation are wholly unintelligible. This statute requires that the plat show the matters specified before any steps are taken in organizing a consolidated school district. This means that the plat itself is the only competent evidence of the plan of the proposed consolidation.
[2] The passing, by the Superintendent of Public Instruction, on a proposed consolidation of school districts, is an administrative act, quasi judicial in its character. That being so, it follows that the State Superintendent’s determination must be based upon legal evidence. This, under the undisputed facts, he did not do. There are many other contentions advanced by appellant; but we consider the foregoing controlling, and will therefore not discuss any of the other grounds urged.
The order appealed from is reversed.